Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: this invention involves a method, system, and non-transitory computer-readable medium for displaying an edit view and display mode view of a collection of content items. Specifically, at a client device associated with a user account, and edit mode view is displayed including one or more collection content item references, indicating the locations of each content item, and is editable while in the edit mode. Furthermore, a prompt to add another item is displayed. In response to an indication to add an item, a user account identifier is generated for display with the new content item reference, in order to indicate that the user account added the content item references to the GUI. Figs. 4D, E, and F illustrate edit mode view, with content item references 432a, 432b, etc., in order; and user account identifier 422.  Next, the edit mode is switched to a display mode view, the display mode including: a table of contents area including the one or more content item references from the edit mode view, and a content item display area that displays the content of the content item, but removes the user account identifier. In response to a selection of a content item reference in the table of contents area, a digital location indicated by the content item references is identified, accessed, and displayed in the content item display area next to the table of contents display area.
The closest prior art is Rochiramani, Kung, and Leondires (US 2016/0100019 A1). Rochiramani teaches collection content item references with an edit and display mode view, and Rochiramani teaches the display mode does not include a user identifier (figs. 7-10), however, it does not teach displaying a user identifier in the edit mode. Leondires teaches adding a content item, and displaying an indicator of the user that added the content item (see figs. 3A and 3B – when the user adds a document an indication is displayed, like “You added document_91a.docz”). In the Examiner’s opinion, while the references teach the claim limitations separately, the claimed invention would not have been obvious to one of ordinary skill in the art before the earliest effective filing date when the claim as a whole is considered.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174